Citation Nr: 0608486	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-01 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than March 14, 2002, 
for a total rating for compensation purposes based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from December 1967 to November 
1971.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a November 2002 decision by 
the RO which, in part, granted the veteran's claim for TDIU 
and assigned an effective date of March 14, 2002.  The Board 
remanded the appeal for additional development in May 2004.  


FINDINGS OF FACT

1.  A formal claim for service connection for additional 
disabilities and TDIU was received on March 14, 2002; an 
informal claim was received in January 1999.  

2.  By rating action in November 2002, the RO assigned an 
effective date of March 14, 2002, for the award TDIU.  

3.  Beginning October 19, 2000, but no earlier, it was first 
credibly shown that the veteran's service-connected 
disabilities were of such severity as to preclude 
substantially gainful employment.  


CONCLUSION OF LAW

An earlier effective date of October 19, 2000, for TDIU is 
warranted.  38 U.S.C.A. §§ 5101(a), 5100, 5101(a), 5102, 
5103, 5103A, 5107, 5108, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.1(p)(r), 3.151(a), 3.155, 3.157(b)(2), 3.341, 4.16(b), 
3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service 
connection claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applies to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) requires VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the sequence of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to prejudice to the veteran.  
As such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The Board concludes that the information and discussions as 
contained in the November 2002 and June 2003 rating 
decisions, the November 2003 statement of the case (SOC), the 
December 2005 supplemental statement of the case, and in 
letters sent to the veteran in April, May, and November 2002, 
June 2003, and June 2005 have provided him with sufficient 
information regarding the applicable regulations.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, these documents notified him of his 
responsibility to submit evidence which showed that his 
service-connected disabilities rendered him unemployable; of 
what evidence was necessary to establish an earlier effective 
date; why the current evidence was insufficient to award the 
benefits sought, and suggested that he submit any evidence in 
his possession.  The veteran was also afforded an opportunity 
to testify at a personal hearing, but declined.  The veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how the claim was still deficient.  Further, the 
veteran has not identified the existence of any relevant 
evidence that has not been obtained or requested.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  
Consequently, the Board concludes that it may proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, while the veteran was not informed of VCAA 
notice provisions pertaining to the effective date for the 
award of a TDIU under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 prior to initial 
adjudication of his claim in November 2002, he was notified 
of the law and regulations pertaining to effective dates in 
the SOC, and was given ample opportunity to provide 
additional evidence or argument.  Despite the absence of an 
initial VCAA notice provided to the veteran on the effective 
date element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim for an earlier 
effective date and is familiar with the law and regulations 
pertaining to the claim.  See Desbrow v. Principi, 17 Vet. 
App. 207 (2004); Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  
Therefore, the Board finds that the duty to assist and notify 
as contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall fixed in accordance with the facts found, but shall not 
earlier than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year of such date 
otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2005).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2005).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2005).  

Factual Background

The veteran contends, in essence, that he submitted a formal 
claim for TDIU through his representative in August 1999, and 
that the effective date of the current award of TDIU should 
be established as of that date.  It is alternately argued 
that a Social Security Administration (SSA) award letter 
received by the RO in January 1995 should be construed as a 
pending claim for a TDIU, and such benefits should be awarded 
as of that date since the disability basis of the SSA award 
was the veteran's service-connected PTSD.  

The Board observes that the record on appeal does contain a 
SSA award letter indicating that the veteran became disabled 
on October 12, 1994, and indicating that the veteran was 
entitled to monthly disability benefits beginning in April 
1995.  The nature of the disability was not set forth.  At 
the time of the receipt of the SSA award letter, the veteran 
had a pending claim for a higher evaluation for his service-
connected PTSD.  When the RO received the SSA award letter in 
January 1995, the veteran was in receipt of a 10 percent 
disability rating for service-connected PTSD and a 
noncompensable or zero percent rating for scar, shell 
fragment wound of the right knee.  The RO received the 
complete records which formed the basis of this decision in 
September 2005, although some of those documents were already 
of record at that time.  

Although the RO did not construe the SSA award letter as a 
informal claim for a TDIU, the RO did adjudicate the 
veteran's claims for an increased rating for his service-
connected PTSD in rating decisions dated in May 1995 (rating 
for PTSD increased to 30 percent effective from April 1994; 
combined disability rating of 30 percent) and in which the RO 
noted that the SSA award letter did not indicate the 
disabilities which formed the basis of the award; in November 
1995 (continued the 30 percent rating for PTSD; granted 
service connection for hypertension; combined disability 
rating of 40 percent); in January 1996 (continued the 30 
percent rating for PTSD; combined rating unchanged), and in 
May 1996 (granted increased rating for PTSD to 50 percent 
from January 1996; combined disability rating of 60 percent).  
The veteran did not appeal those rating decisions as they 
pertained to the evaluations assigned PTSD although he did 
pursue appeals of other unrelated claims at the time.  

The evidence of record also includes a private medical report 
from North Central Behavioral Health Systems, dated in 
October 2000, which was received at the RO on October 19, 
2000.  The report included a description of the veteran's 
treatment regimen and symptoms, a Global Assessment of 
Functioning (GAF) score of 45, and an opinion to the effect 
that the veteran was unemployable.  The cover letter from the 
veteran's representative indicated that the evidence was 
submitted for purposes of a claim for unemployability.  
However, it appears that no action was taken by the RO in 
regard to this letter regarding entitlement to a TDIU.  At 
the time the medical report was received, there was a pending 
claim of service connection for diabetes mellitus.  

By rating action in February 2002, service connection was 
established for diabetes mellitus and a 20 percent evaluation 
was assigned.  However, the combined evaluation for the 
veteran's service-connected disabilities was not affected by 
the grant of the additional disabilities and remained at 60 
percent.  

On March 14, 2002, an informal claim of service connection 
for peripheral neuropathy of the upper and lower extremities, 
and TDIU was received at the RO.  

By rating action in November 2002, the RO granted, in part, 
service connection for peripheral neuropathy of the upper and 
lower extremities.  The grant established a combined rating 
for the veteran's service connected disabilities of 80 
percent, and satisfied the schedular requirements for TDIU 
under the provisions of 38 C.F.R. § 4.16(a).  The RO granted 
the claim for TDIU and assigned an effective date of March 
14, 2002, the date of receipt of claim.  38 C.F.R. 
§ 3.400(o).  



Analysis

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R. § 4.16(b) (2005).

The type of claim that is at issue here, a total rating 
claim, qualifies as a claim for increased disability 
compensation.  Therefore, the claim is subject to the 
specific criteria under 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2), cited above.  Under those provisions, 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date otherwise, date of 
receipt of claim.  

The Board must first determine the appropriate date of claim 
for a TDIU.  In this case, while the RO considered the 
veteran's March 2002 letter as the initial claim for TDIU, 
the Board must decide first whether the SSA award letter 
received in January 1995 may be construed as an informal 
claim for a TDIU.  In this regard, while SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, 
when the VA is put on notice of the existence of SSA records, 
as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; also, Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Although the RO at 
the time indicated that the SSA award letter did not specify 
the disability or disabilities that formed the basis of their 
award, the RO clearly had an obligation at the time to obtain 
such records, and review all reasonably raised issues at the 
time.  As noted above, the complete medical records upon 
which the SSA award was based were received at the RO in 
September 2005, and such records showed that the primary 
disability identified as supporting the award was the 
veteran's PTSD.  Thus, the January 1995 letter can be 
construed as an informal claim for a TDIU.  Although the RO 
did subsequently adjudicate the veteran's claim for increased 
evaluations for his PTSD, and the veteran's combined 
disability evaluation did not meet the schedular criteria for 
such an award until 2002, the RO still had an obligation to 
determine the appropriateness of an extraschedular TDIU.  

Thus, if the Board were to construe the January 1995 SSA 
award letter as an informal claim for a TDIU, the Board must 
next determine the earliest date entitlement arose for such 
benefits.  The SSA determined that the veteran was totally 
disabled due to his service-connected disabilities, and it is 
essentially asserted that the veteran should be entitled to a 
TDIU in accordance with the SSA determination.  However, as 
noted above, SSA records, while pertinent, are not 
controlling for VA determinations.  Thus, the Board has 
reviewed the other documentary evidence of record.  As noted, 
the RO considered the SSA determination in May 1995, but 
found that, based on all the evidence of record, including a 
June 1994 VA examination and private medical reports (which 
were apparently considered by the SSA), the veteran's PTSD 
was no more than 30 percent disabling.  The veteran was 
assigned a 50 percent evaluation for PTSD in May 1996.  All 
subsequent VA examinations and treatment records up until 
March 1998 (the most recent evidence prior to receipt of the 
TDIU claim in October 2000), failed to show that his PTSD had 
worsened or was more disabling than was reflected by the 50 
percent evaluation then assigned.  His only other compensably 
rated service-connected disability was hypertension, which 
has been evaluated 10 percent disabling since May 1995.  In 
any event, while the SSA determined the veteran was unable to 
work for purposes of eligibility for SSA benefits, their 
ultimate conclusions are neither binding nor controlling upon 
VA.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see 
also Masors v. Derwinski, 2 Vet. App. 181 (1992).  The Board 
notes that the relevant mental health findings along with the 
assigned GAF scale scores from 1994 to 2000, did not show 
that the veteran was unemployable due to his service-
connected disabilities.  Interestingly, the veteran reported 
in May 1996 that he was in vocational rehabilitation and was 
to attend Illinois Valley Community College in Oglesby, 
Illinois.  The Board finds that the date entitlement arose 
for a TDIU was not prior to 2000.

In this regard, the Board notes that the effective date 
assigned by the RO in November 2002 was based on the fact 
that, with the grant of service connection for peripheral 
neuropathy of the upper and lower extremities, the veteran 
satisfied the schedular criteria for TDIU and was, in fact, 
unemployable.  However, the evidence shows that medical 
evidence was submitted with what could be construed as an 
informal claim for TDIU on October 19, 2000.  Again, however, 
no formal action was taken by the RO in this respect. 

The private medical report received on October 19, 2000, was 
the only medical evidence of record pertaining to a service 
connected disability when it was received in October 2000, or 
within one year of that date.  Because the RO did not 
undertake any development, the Board has no way now, to 
ascertain the accuracy of the health care provider's opinion 
that the veteran was unemployable due to his PTSD.  However, 
in the absence of any competent evidence to the contrary, the 
Board is constrained to find that, with resolution of 
reasonable doubt in the veteran's favor,  the evidence in 
October 2000 supports the conclusion that the veteran was 
unemployable by reason of his service-connected disabilities.  
38 C.F.R. § 4.16(b).  Accordingly, the Board finds that 
October 19, 2000, is the earliest effective date assignable 
for TDIU.  

By virtue of the above discussion, the Board finds that it 
need not reach a determination as to whether the veteran had 
a pending TDIU claim filed in August 1999.  The Board, 
however, does point out that although the representative 
asserted that he filed a TDIU claim with the RO in September 
1999, the record on appeal does not contain such a document 
date stamped as received by VA, and thus, no prior 
adjudication of such a claim.  

Based on the discussion above, the Board finds that October 
19, 2000, is the earliest effective date assignable for a 
total rating for compensation purposes.  


ORDER

An effective date of October 19, 2000, for the assignment of 
TDIU is granted, subject to VA laws and regulations 
concerning the payment of monetary benefits.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


